ACCEPTED
                                                                          03-15-00301-CR
                                                                                  7353683
                                                               THIRD COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                    10/13/2015 2:42:18 PM
                                                                        JEFFREY D. KYLE
                                                                                   CLERK

                 NO. 03-15-000301-CR


                 COURT OF APPEALS              FILED IN
                                        3rd COURT OF APPEALS
                                             AUSTIN, TEXAS
                     FOR THE            10/13/2015 2:42:18 PM
                                            JEFFREY D. KYLE
                                                 Clerk
         AUSTIN SUPREME JUDICIAL DISTRICT



              EX PARTE JOSE C. LOREDO,
                        Appellant


                    APPEAL FROM
            COUNTY COURT AT LAW NO. 1
                HAYS COUNTY, TEXAS
            TRIAL COURT CAUSE NO. 095790




MOTION FOR LEAVE TO FILE UNTIMELY APPELLEE'S BRIEF



                        Ralph Guerrero
                        First Assistant Criminal District Attorney
                        712 S. Stagecoach Trail, Suite 2057
                        San Marcos, Texas 78666
                        Ph: (512) 393-7600 / Fax: (512) 393-2246
                        State Bar No. 24048407
                        ralph.guerrero@co.hays.tx.us
                        Attorney for the State of Texas
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

       Now comes Appellee, the State of Texas, and files this Motion for Leave to
File an Untimely Appellee's Brief, and in support states the following:

   1. Appellee's Brief was due on October 12, 2015.

   2. This Motion is not sought for delay, but so justice may be served.

   3. For the foregoing reason, the undersigned attomey hereby requests leave to

      untimely file this Appellee's Briefpursuant to Texas Rules of Appellate

      Procedure, Rule 38.6, which provides modifications of filing time.




                                       Respectfully submitted,




                                       Ralph Guerrero
                                       First Assistant Criminal District Attomey
                                       712 S. Stagecoach Trail, Suite 2057
                                       San Marcos, Texas 78666
                                       Ph: (512) 393-7600 /Fax: (512) 393-2246
                                       State Bar No. 24041021
                                       ralph.guerrero@co.hays.tx.us
                                       Attomey for the State of Texas
                         CERTIFICATE OF SERVICE




      I certifythat on October 13, 2015,1 served the above motion by email to David
A. Mendoza at attomeydavidmendoza@gmail.com, in accordance with the Texas
Rules of Appellate Procedure.




                                     Ralph Guerrero
                                     First Assistant Criminal District Attorney